IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                                 June 24, 2008
                               No. 07-51210
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

JOSE LUIS LUGO-QUINONES

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 2:07-CR-152-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Jose Luis Lugo-Quinones (Lugo) appeals the 33-month sentence he
received after he pleaded guilty to conspiracy to possess marijuana with intent
to distribute and possession with intent to distribute. Lugo contends that the
sentence was unreasonable because the court failed to consider that he
committed the offense in order to pay for his 15-year old daughter’s birthday
party or that he has not been convicted of a crime since 1997.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51210

      Lugo did not argue in the district court that his sentence was
unreasonable. Nor did he argue that the motive for his offense should affect the
sentence he received. Therefore, his sentence is reviewed for plain error. See
United States v. Peltier, 505 F.3d 389, 390-93 (5th Cir. 2007), petition for cert.
filed (Jan. 22, 2008) (No. 07-8978).
      The district court committed no procedural error at sentencing. See Gall
v. United States, 128 S. Ct. 586, 597 (2007). Moreover, the district court
addressed the nature and circumstances of Lugo’s offense, the seriousness of his
offense, and the need to deter him from additional crimes. See 18 U.S.C.
§ 3553(a)(1) and (2). The district court also considered the guideline range and
any policy statements of the Sentencing Commission. See § 3553(a)(4) & (5).
Thus, Lugo has not shown that the sentence imposed by the district court was
an abuse of discretion that constituted error, plain or otherwise. See Gall, 128
S. Ct. at 597; United States v. Nikonova, 480 F.3d 371, 376 (5th Cir.), cert.
denied, 128 S. Ct. 163 (2007). The judgment of the district court is AFFIRMED.




                                        2